Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 22, 2005, convicting defendant, upon his plea of guilty, of criminal contempt in the first degree, and *195sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly exercised its discretion in summarily denying defendant’s request for new counsel at sentencing. Defendant’s patently meritless and belated complaints that he and his counsel did not “get along,” and that counsel was “going against him” and “not working with him” did not require an inquiry by the court (see People v Beriguette, 84 NY2d 978 [1994]; People v Sides, 75 NY2d 822 [1990]). Counsel provided effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]) and there was no evidence of irreconcilable conflict. Concur— Tom, J.E, Marlow, Williams, Catterson and Malone, JJ.